Case: 09-40294     Document: 00511086415          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-40294
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAMON SANCHEZ-ROSAS, also known as Ramon Sanchez-Martinez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:08-CR-56-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Ramon Sanchez-
Rosas has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Sanchez-Rosas has filed a response,
in which he makes a request for appointment of new counsel. The record is
insufficiently developed to allow consideration at this time of Sanchez-Rosas’s
claim of ineffective assistance of counsel; such a claim generally “cannot be
resolved on direct appeal when the claim has not been raised before the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40294   Document: 00511086415 Page: 2      Date Filed: 04/20/2010
                                No. 09-40294

court since no opportunity existed to develop the record on the merits of the
allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Sanchez-Rosas’s response discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Sanchez-Rosas’s motion for
appointment of new counsel is DENIED. Cf. United States v. Wagner, 158 F.3d
901, 902-03 (5th Cir. 1998).




                                      2